The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 4, 2015

                                       No. 04-15-00277-CR

                                      John Forrest LOWE,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B10794
                           Honorable Rex Emerson, Judge Presiding

                                         ORDER
       Appellant’s brief was originally due July 2, 2015, but it was not filed. This court notified
appellant’s counsel of the deficiency and subsequently granted counsel an extension of time until
August 31, 2015, (60 days after the original due date) to file the brief. Our order advised counsel,
Arden J. Morley, that no further extensions of time would be granted absent a motion that
demonstrated extraordinary circumstances and provided reasonable assurance that the brief
would be filed by the requested deadline. Neither the brief nor an extension of time has been
filed.

        We order Arden J. Morley to file appellant’s brief by September 11, 2015. If the brief
is not filed by the date ordered, the court will abate this appeal and remand the case to the trial
court for a hearing to determine whether appellant or counsel has abandoned the appeal. Counsel
may also be ordered to appear before this court to show cause why he should not be held in
contempt for failing to comply with the court’s order.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court